Citation Nr: 0625118	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957 and from February 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The Board denied the veteran's claim for service connection 
for bilateral hearing loss and tinnitus in a November 2004 
decision.  The veteran appealed the Board's November 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2006, the Secretary of VA and the 
veteran's attorney submitted a Joint Motion for Remand.  The 
parties noted that a remand was necessary in order for the 
Board to address and fulfill the amended duty to notify and 
assist, as set forth in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The joint motion also noted that 
the Board had failed to remand the case to the RO to obtain 
additional medical records.  

In a January 2006 order, the Court granted the parties' joint 
motion, vacated the Board's November 2004 decision, and 
remanded the case to the Board for readjudication of the 
claim consistent with the considerations discussed in the 
motion.  

The Joint Motion for Remand also shows that the appellant, 
through his authorized representative, has withdrawn the 
appeal on the issue of entitlement to service connection for 
squamous cell carcinoma, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration on that issue.  In accordance with the Joint 
Motion for Remand, the court dismissed the issue of service 
connection for squamous cell carcinoma.  Accordingly, the 
Board does not have jurisdiction to review the appeal on that 
issue and it is dismissed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 2006 Joint Motion for Remand indicates that a 
remand is required in this case due to noted deficiencies in 
the Board's November 2004 decision, and for compliance with 
the statutory duty to assist.  In essence, the parties agree 
that a remand is necessary because the Board decision did not 
present sufficient reasons or bases to support its conclusion 
that VA provided adequate assistance to the appellant in 
developing his claims, pursuant to 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159 (2005).
  
The Joint Motion mentioned that under 38 U.S.C.A. § 5103A, VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claims.  If 
VA cannot obtain the evidence after making reasonable effort, 
VA must notify that claimant that it is unable to obtain the 
records in question and such notice must include a brief 
explanation of the Secretary's efforts to obtain the records 
and a description of any further action that the Secretary 
will take with respect to the claims.  Id.  The joint motion 
also mentioned the provisions of 38 C.F.R. § 3.159(c)(2) and 
(3) which stipulate that if VA becomes aware of a claimant's 
medical treatment by a federal facility, including VA medical 
records, VA has a duty to make as many requests as necessary 
to obtain these records unless it becomes clear that further 
efforts to obtain these records would be futile.

Specifically, the Joint Motion pointed out that in response 
to the RO's request for treatment records, the VAMC at 
Livermore provided a medical record from an audiology consult 
in dated December 2001.  The medical record contained a 
notation that read "please see Deliverex for further 
graphical data".  The Joint Motion further noted that 
Deliverex was an alternative medical record that stored 
handwritten notes.  The parties to the Joint Motion had 
indicated that these treatment records had not been 
associated with the claims file.  Accordingly, the 
aforementioned records will be sought pursuant to this 
remand.

In July 2006, the Board received correspondence from the 
veteran that included a statement and additional evidence in 
support of his claim, along with his request for AOJ review.  
Thus, the record has been supplemented with additional 
evidence that has not been reviewed by the RO since the most 
recent Supplemental Statement of the Case was issued in June 
2004.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the VA RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  
When the VA RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in a statement of the case (SOC) or SSOC, it must 
prepare another SSOC reviewing that evidence.  38 C.F.R. § 
19.31(b)(1) (2005); cf. 38 C.F.R. § 20.1304(c).  
Additionally, the Board does not have authority to issue a 
SSOC.  Therefore, the claims on appeal must be remanded-to 
comply with the Court order, ensure that the recently 
received medical evidence is reviewed by the RO, and to 
obtain all relevant additional treatment records.  38 C.F.R. 
§ 19.9; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also, 
Smith v. Brown, 5 Vet. App. 335 (1993).

As the veteran did not receive any notice regarding potential 
ratings or effective dates if service connection for 
bilateral hearing loss and tinnitus is granted, the RO will 
have the opportunity to correct such deficiency on remand.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claims for service connection bilateral 
hearing loss and tinnitus, of the impact 
of the notification requirements on the 
claims.  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to either claim.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date if service connection for 
bilateral hearing loss or tinnitus are 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the VA 
Medical Centers in Livermore and Palo 
Alto, California, and obtain and 
associate with the claims file any 
records of the veteran that have not 
been obtained, to include copies of any 
Deliverex records.  

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

3.  After completing any additional 
development deemed necessary, to include 
obtaining Deliverex records from the Palo 
Alto VAMC, the RO should readjudicate the 
veteran's claims, with consideration of 
any evidence obtained since the issuance 
of the Supplemental Statement of the Case 
in June 2004.

4.  If either benefit requested on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of any evidence added to the 
record since the June 2004 Supplemental 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).














This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


